Pursuant to the provisions of law (N. Y. Const., art. VI, § 2; Judiciary Law, § 90; Rules Civ. Prac., rule 1) John A. Wallace, Esq., a practicing lawyer, residing in the County of Westchester, is hereby appointed as a member of the Committee on Character and Fitness of applicants for admission to the Bar for the Ninth Judicial District in place of Honorable Martin J. Fay, deceased, to investigate the character and fitness of applicants in said judicial district for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect January 15, 1960. Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld, Christ, Pette and Brennan, JJ.